UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6501


RUFUS MCCAULEY,

                     Plaintiff - Appellant,

              v.

PAULA PAGE; DAVID HINDS,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-ct-03044-D)


Submitted: September 18, 2018                               Decided: September 21, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Rufus McCauley, Appellant Pro Se. Elizabeth Pharr McCullough, Madeleine Michelle
Pfefferle, YOUNG MOORE & HENDERSON, PA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rufus McCauley appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, although we grant McCauley leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court. McCauley v. Page, No. 5:16-ct-03044-D

(E.D.N.C. Apr. 20, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                          AFFIRMED




                                          2